EXHIBIT 10.1
 
LEASE
 
Between


OLP ____________________ LLC, a Delaware limited liability company
 
Landlord
 
and
 
OFFICE DEPOT, INC., a Delaware corporation
 
Tenant
 
located at
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
September 26, 2008


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

   
Page
     
Article 1 FUNDAMENTAL LEASE PROVISIONS; EXHIBITS; DEFINITIONS
1
Section 1.1
Fundamental Lease Provisions
1
Section 1.2
Exhibits
3
Section 1.3
Definitions
3
     
Article 2 LEASE OF PROPERTY; TERM
4
Section 2.1
Lease of Property
4
Section 2.2
Term
4
Section 2.3
Extension Options
5
Section 2.4
Net Lease
5
Section 2.5
Property Name
5
Section 2.6
Landlord’s Work
5
Section 2.7
Tenant's Work.
5
     
Article 3 RENT
6
Section 3.1
Fixed Rent
6
Section 3.2
Real Estate Taxes.
6
     
Article 4 MAINTENANCE
7
Section 4.1
Maintenance
7
     
Article 5 UTILITIES AND SERVICES
7
Section 5.1
Utilities in General
7
Section 5.2
Additional Utilities
7
     
Article 6 LANDLORD'S AFFIRMATIVE AND NEGATIVE COVENANTS
7
Section 6.1
Affirmative Covenants
7
Section 6.2
Negative Covenants
8
     
Article 7 LANDLORD'S REPRESENTATIONS, WARRANTIES AND ADDITIONAL COVENANTS
9
Section 7.1
Landlord's Representations, Warranties and Additional Covenants
9
     
Article 8 TENANT'S REPRESENTATIONS, WARRANTIES AND COVENANTS
9
Section 8.1
Tenant’s Representations and Warranties
9
Section 8.2
Covenants
10
     
Article 9 ASSIGNMENT AND SUBLETTING
12
Section 9.1
Rights and Conditions
12
Section 9.2
Non-Disturbance
13
     
Article 10 DAMAGE AND DESTRUCTION; CONDEMNATION
14
Section 10.1
Fire or Other Casualty.
14
Section 10.2
Eminent Domain.
14
     
Article 11 DEFAULT AND REMEDIES
15
Section 11.1
Tenant's Default
15
Section 11.2
Cross-Default by Tenant
16
Section 11.3
Holdover by Tenant
17

 

--------------------------------------------------------------------------------


 
Section 11.4
Effect of Waivers of Default by Landlord or Tenant
17
Section 11.5
Landlord's Default
17
Section 11.6
Breach of a Covenant
17
Section 11.7
Interest on Late Payments
18
     
Article 12 MISCELLANEOUS PROVISIONS
18
Section 12.1
Notices from One Party to the Other
18
Section 12.2
Brokerage
18
Section 12.3
Brokerage Indemnities
18
Section 12.4
Relationship of the Parties
18
Section 12.5
Subordination, Non-Disturbance and Attornment.
19
Section 12.6
Estoppel Certificates
19
Section 12.7
Applicable Law and Construction
19
Section 12.8
Binding Effect of Lease
20
Section 12.9
Memorandum of Lease
20
Section 12.10
Effect of Unavoidable Delays.
20
Section 12.11
Waiver of Claims and Subrogation
20
Section 12.12
No Construction Against Preparer
20
Section 12.13
Number and Gender
20
Section 12.14
Waiver of Landlord's Lien
21
Section 12.15
No Express or Implied Covenant of Continuous Operation
21
Section 12.16
Exterior and Interior Signage.
21
Section 12.17
Covenants
21
Section 12.18
Entire Agreement
21
Section 12.19
Legal Expenses
21
Section 12.20
Counterparts
22
Section 12.21
Investment Tax Credits
22
Section 12.22
Financial Statements
22
Section 12.23
Confidentiality
22
Section 12.24
Waiver of Trial by Jury
22
Section 12.25
Radon Disclosure
22
     
Article 13 LEASEHOLD MORTGAGES
23
Section 13.1
Leasehold Mortgages.
23
Section 13.2
Event of Default.
23
Section 13.3
Exercise of Remedies. .
23
Section 13.4
Termination of Lease..
24
Section 13.5
Limited Liability.
24

 

--------------------------------------------------------------------------------



E X H I B I T S
 
EXHIBIT A
PROPERTY LEGAL DESCRIPTION
   
EXHIBIT B
SITE PLAN
   
EXHIBIT C
[Reserved]
   
EXHIBIT D
[Reserved]
   
EXHIBIT E
[Reserved]
   
EXHIBIT F
[Reserved]
   
EXHIBIT G
[Reserved]
   
EXHIBIT H
PERMITTED EXCEPTIONS
   
EXHIBIT I
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
   
EXHIBIT J
MEMORANDUM OF LEASE
   
EXHIBIT K
RECIPROCAL EASEMENT AGREEMENT
   
EXHIBIT L
RELATED LEASES

 

--------------------------------------------------------------------------------




L E A S E
 
ARTICLE 1
FUNDAMENTAL LEASE PROVISIONS; EXHIBITS; DEFINITIONS
 
Section 1.1 Fundamental Lease Provisions. These are the provisions of this
Lease, except as they may be modified hereafter.


1.1.1
DATE OF LEASE.
September 26, 2008, being the date that both this Lease and the Memorandum of
Lease attached hereto as EXHIBIT J have been executed by both parties and
returned to the first to execute, sometimes referred to herein as the “Effective
Date”.
     
1.1.2
LANDLORD:
OLP __________________ LLC, a Delaware limited liability company
     
1.1.3
ADDRESS OF LANDLORD FOR THE PAYMENT OF RENT HEREUNDER:
60 Cutter Mill Road, Suite 303
Great Neck, NY 11021
Attention: Alysa Block
Tax I.D. # 13-3147497
     
1.1.4
TENANT:
OFFICE DEPOT, INC.,
a Delaware corporation
     
1.1.5
ADDRESS OF TENANT:
2200 Old Germantown Road
Delray Beach, Florida 33445
(561) 438-4000
     
1.1.6
TENANT'S INITIAL TRADE NAME:
OFFICE DEPOT
     
1.1.7
LEASE TERM:
Subject to Section 2.2, the Expiration Date of the “Lease Term” (as defined in
Section 2.2 below) shall be the date which is one hundred twenty (120) full
calendar months from and after the Lease Term Commencement Date (as defined in
Section 2.2 below) (the “Initial Term”), unless extended (the “Extended Lease
Term(s)”) pursuant to the provisions of Section 2.3 hereof, or unless sooner
terminated in accordance with the terms and provisions of this Lease
     
1.1.8
FIXED RENT:
Annual Total
Fixed Rent
       
Years of Lease Term
         
1-5
$__________
       
6-10
$__________

 
1

--------------------------------------------------------------------------------


 

 
11-15
$__________
       
16-20
$__________
       
21-25
$__________
       
26-30
$__________
     
Annual Total Fixed Rent will be adjusted prorata for any partial year during the
term.
 
1.1.9
NUMBER OF SUCCESSIVE FIVE (5) YEAR RENEWAL OPTIONS:
Four (4)
     
1.1.10
PROPERTY LOCATION:
 
     
1.1.11
NAME OF CENTER:
 
     
1.1.12
BROKER(S):
None.



1.1.13 PERMITTED USES; NATURE OF TENANT'S BUSINESS. The Property (as later
defined) may be used for the operation of an office and consumer supply,
furniture, equipment and products and service store as is now or in the future
being operated by Tenant for any one (1) or more of the following sales and
services: office and consumer supplies, furniture, machines, storage supplies
and products, and other related equipment used in offices, home offices and
homes; school supplies and products; computer hardware, software and related
equipment and supplies; educational and entertainment supplies, software and
goods, including, but not limited to, books, newspapers, magazines, periodicals,
records, audio and video tapes, DVD's, games, digital technology, Internet
products and services; consumer and business electronics; cellular telephones,
and telecommunications equipment and devices; art, architectural and engineering
supplies; photocopy, facsimile, printing, shipping and related services;
business services (including, without limitation, tax and financial services);
gifts, novelties and related items; any technological evolution or replacement
of any of the foregoing; the sale of goods and the provision of such other
services customarily sold or provided now or in the future in office and
consumer supply and product and service stores or in other stores of Tenant, and
for any other lawful retail purpose (the “Permitted Use”).


1.1.14
MINIMUM GENERAL LIABILITY INSURANCE COVERAGE:
Two Million Dollars ($2,000,000.00) Combined Single Limit Coverage, or such
additional amount as Landlord’s mortgagees may require.
     
1.1.15
TENANT ALLOWANCE:
None.
     
1.1.16
CRITICAL DATES:
         
Estimated Delivery Date:
September 26, 2008
       
Outside Delivery Date:
October 1, 2008


2

--------------------------------------------------------------------------------


 
1.1.17
ARTICLE 12 INFORMATION:
 
Notices to Landlord shall be sent to:
 
60 Cutter Mill Road, Suite 303
Great Neck, NY 11021
 
Attention: Alysa Block
Telephone: (561) 773-2746
Facsimile:    
     
With a copy to:
 
60 Cutter Mill Road, Suite 303
Great Neck, NY 11021
 
Attention: Lawrence Ricketts

 
Section 1.2 Exhibits. The exhibits attached to this Lease are incorporated into
this Lease by this reference and are to be construed as an integral part of this
Lease.
 
Section 1.3 Definitions. Certain terms used in this Lease with an initial
capital letter are defined within the text of those Sections in which the same
are mentioned. For convenience, certain other terms are defined in this Section
1.3 as follows:
 
1.3.1 The term “Additional Charges” shall mean all payments required to be made
hereunder by Tenant, other than “Fixed Rent.”
 
1.3.2 The term “Building Permits” shall mean all necessary building permits and
other governmental approvals for the performance of “Tenant's Work” (including
without limitation the installation of its exterior building and pylon signage
as set forth in Section 12.15 hereof).
 
1.3.3 The term “Delivery Date” shall mean the date that exclusive actual
possession of the entire Property is delivered to Tenant.
 
1.3.4 The term the “Floor Area” shall mean the number of square feet of ground
floor space in all areas constructed on the Property within the exterior faces
of exterior walls, store fronts, corridors and service areas (except party and
interior walls, as to which the center thereof shall be used), including, by way
of illustration and not by limitation, sales areas, warehousing or storage
areas, office or clerical areas and employee facilities. Floor Area shall
exclude any truck wells and loading dock areas, unless fully enclosed within the
exterior walls of the building, any non-sales mezzanine space and any basement
space. 
 
1.3.5 The term “Hazardous Substances” shall mean any hazardous or toxic
materials, substances or wastes, such as (a) substances defined as “hazardous
substances,” “hazardous materials,” or “toxic substances” in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), the
Resource Conservation and Recovery Act of 1976 (“RCRA”), and/or the Hazardous
Materials Transportation Act (49 USC Section 1801, et seq.), as any of such acts
are amended from time to time; (b) any materials, substances or wastes which are
toxic, ignitable, corrosive or reactive and which are regulated by any local
governmental authority, any agency of any State in which the Property is located
or any agency of the United States of America; (c) asbestos, petroleum and
petroleum based products, urea formaldehyde foam insulation, polychlorinated
biphenyls (PCBs), and freon and other chlorofluorocarbons; and (d) those
substances defined as any of the foregoing in the regulations adopted and
publications promulgated pursuant to each of the aforesaid laws.
 
1.3.6 The term “Institutional Mortgagee” shall mean any commercial bank, federal
or state savings and loan association, life insurance company, pension fund,
real estate investment trust, nationally recognized credit company or investment
bank, any affiliate, subsidiary, successor or assignee of any of the foregoing,
or any other legal entity (not affiliated with Landlord) holding a mortgage on
the Property.
 
3

--------------------------------------------------------------------------------


 
1.3.7 The term “Interest Rate” shall mean that rate of interest which is the
lesser of (a) the maximum interest rate permitted under applicable usury laws;
or (b) the “prime rate” as published from time to time in the Money Section of
The Wall Street Journal or, if The Wall Street Journal should at any time cease
to be published or should The Wall Street Journal cease to publish a “prime
rate,” the term “prime rate” shall mean the reference rate as charged from time
to time by Bank of America.
 
1.3.8 The term “Permitted Exceptions” shall mean all those certain title
exceptions, which in Tenant's reasonable judgment will not impair Tenant's
rights and entitlements under this Lease or its use and enjoyment of the
Property. The Permitted Exceptions are listed on EXHIBIT H attached hereto.
 
1.3.9 The term “Premises” shall mean, in aggregate, all vertical improvements to
the Property including without limitation the building containing Tenant’s
retail store.
 
1.3.10 The “Property” shall mean the real property legally described on EXHIBIT
A hereto, together with the improvements now or hereafter constructed thereon.
 
1.3.11 The term “Tenant’s Unamortized Improvements” shall mean the unamortized
portion (as of the date of such termination) of the total sums expended by
Tenant as set forth in Tenant's books and records in the performance of Tenant's
Work and any subsequent leasehold improvements, with amortization to be on a
straight-line basis over the useful life of such improvements, commencing upon
the date of each applicable expenditure. The total sums expended by Tenant in
the performance of Tenant's Work and any subsequent leasehold improvements shall
be reflected in a written itemization provided by Tenant.
 
1.3.12 The term “REA” as used herein shall mean that certain __________________
dated __________ by and between ________________ and ____________________, filed
____________, recorded under County Clerk's File No. _____________ County,
______________. The Property is subject to the REA, attached hereto as EXHIBIT
K. Landlord hereby grants and warrants to Tenant, its successors and assigns,
for the Lease Term, the non-exclusive right and easement appurtenant to and for
the benefit of the Property and any occupant thereof and its customers,
employees, and invitees, to use, for purposes of access, ingress and egress, and
parking all those certain access, ingress and egress, and parking easement areas
granted to or established under the REA.
 
ARTICLE 2
LEASE OF PROPERTY; TERM
 
Section 2.1 Lease of Property. Landlord is the fee simple owner of the Property.
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, subject
to and with the benefit of the terms, covenants, conditions and provisions of
this Lease, the Property, together with all appurtenant rights and easements.
 
Section 2.2 Term. The term of this Lease (the “Lease Term”) shall begin (the
“Lease Term Commencement Date”) on September 26, 2008. The Lease Term shall end
on the Expiration Date set forth in Section 1.1.7 hereof, unless extended or
sooner terminated, as hereinafter provided. Provided no Event of Default has
occurred and is continuing at the time of exercise, at the option of Tenant
exercised by Tenant delivering written notice to Landlord at least nine (9)
months prior to what otherwise would be the last day of the Lease Term, the
Lease Term shall be extended to and shall include the next February 28th if the
last day of the Lease Term would otherwise occur between the dates of August 1
and February 27. In the event Tenant elects to extend the Lease Term to February
28 as permitted by this Section, it shall be deemed to have waived any
additional extension options, if any, that Tenant may have at that time.

4

--------------------------------------------------------------------------------


 
Section 2.3 Extension Options. Provided no Event of Default has occurred and is
continuing at the time of exercise, Tenant shall have the number of successive
five (5) year options of extension as set forth in Section 1.1.9 (each of which
periods is referred to herein as an “Extended Term”), provided written notice of
the election of such options shall be sent to Landlord not less than nine (9)
months prior to the expiration of the then expiring term (Initial Term or
Extended Term, as applicable). Notwithstanding the foregoing, if Tenant does not
exercise any option of extension in the time period or in the manner provided in
this Section, such option of extension shall nevertheless continue in full force
and effect, shall not lapse and may be exercised by Tenant until fifteen (15)
days after Tenant has received written notice from Landlord that such deadline
has passed and that Landlord has not received such notice. If said options are
duly exercised, the Lease Term shall be automatically extended for the period of
the next ensuing option, without the requirement of any further instrument, upon
all of the same terms, provisions and conditions set forth in this Lease, except
that Fixed Rent during the option periods shall be as set forth in Section
1.1.8.
 
Section 2.4 Net Lease. The Fixed Rent reserved herein shall be net to the
Landlord so that this Lease shall yield net to the Landlord the Fixed Rent
specified, and all costs, expense and obligations pertaining to the Property
(including, without limitation, any rent tax or tax on rental income), shall,
except as provided otherwise in this Lease, be the obligation of and paid by the
Tenant
 
Section 2.5 Property Name. The name of the Property shall be as set forth in
Section 1.1.11. Landlord shall not have the right to change the name or address
of the Property without the prior written consent of Tenant, which consent shall
not be unreasonably withheld, conditioned or delayed.
 
Section 2.6 Landlord’s Work. Tenant acknowledges and agrees that the Premises
are existing and that it shall lease the Premises in their “as is, where is”
condition. Accordingly, there is no “Landlord’s Work” required in connection
with the delivery of the Premises to Tenant.
 
Section 2.7 Tenant's Work.
 
(a) Tenant shall be solely responsible for the construction, at its cost, of any
improvements to the Property that it elects to make during the Term (“Tenant’s
Work”). Tenant shall have the right to complete Tenant’s Work without the prior
consent of Landlord provided that (i) no Event of Default has occurred and is
then continuing, (ii) Tenant constructs the Tenant’s Work in accordance with the
Site Plan, the Permitted Exceptions and all applicable governmental approvals
and permits, (iii) the Tenant’s Work does not involve any structural alteration
of the existing Premises, and (iv) except in case of the emergency, Tenant
delivers written notice of the planned Tenant’s Work at least thirty (30) days
prior to commencing the Tenant’s Work including with such notice a copy of any
and all relevant plans, specifications and working drawings.
 
(b) In the event Tenant performs any Tenant’s Work hereunder, Landlord shall
cooperate with Tenant and assist Tenant in Tenant’s efforts to obtain Tenant’s
Building Permits (including signing any applications) and an unconditional
permanent certificate of occupancy, or the local equivalent thereof (the
“Certificate of Occupancy”), provided Tenant reimburses Landlord for the
reasonable out-of-pocket costs and expenses incurred by Landlord in connection
with such cooperation, and provided, further, any applications or other
documents to be signed by Landlord are in form and substances reasonably
acceptable to Landlord.
 
(c) So long as Tenant makes payments of Fixed Rent and Additional Charges
required under this Lease the failure to perform or complete any Tenant’s Work
within any specified period of time shall not be deemed an Event of Default
hereunder. Notwithstanding the foregoing, any Tenant’s Work undertaken by Tenant
shall be diligently pursued to completion by Tenant, and in any event shall be
completed before the expiration of the Lease Term.
 
5

--------------------------------------------------------------------------------


 
(d) Tenant shall indemnify, protect, defend and hold Landlord and its agents,
contractors, and employees harmless from and against all damages, suits, losses,
costs, expenses, claims, and causes of action relating to any liens for labor
and materials for any work on the Property undertaken by or for Tenant. Tenant
shall, at its own expense, defend all actions brought against Landlord, its
contractors, agents or employees, for which Tenant is or may be responsible for
indemnification hereunder, with legal counsel reasonably acceptable to Landlord
and if Tenant fails to do so, Landlord (at its option, but without being
obligated to do so) may, at the expense of Tenant and upon notice to Tenant,
defend such actions, and Tenant shall pay and discharge any and all judgments
that arise therefrom. This Section shall survive the expiration or earlier
termination of this Lease.
 
ARTICLE 3
RENT
 
Section 3.1 Fixed Rent. Commencing on the Delivery Date (the “Rent Commencement
Date”), Fixed Rent shall be payable in advance, in equal monthly installments,
on or before the first (1st) day of each calendar month included in the Lease
Term; and, for any portion of a calendar month included at the beginning or end
of the Lease Term, one-thirtieth (1/30th) of such a monthly installment for each
day of such portion, payable on the first (1st) day of the month at the
beginning (or end as the case may be) of the Lease Term. At Tenant’s election,
Fixed Rent, Additional Charges and any other sums due hereunder may be paid by
Tenant to Landlord by electronic wire or funds transfer or by other means of
payment generally accepted and customarily used by Tenant. The Fixed Rent
provided for in this Lease is acknowledged by the parties to be sufficient
consideration for the leasehold estate granted hereby.
 
Section 3.2 Real Estate Taxes.
 
(a) The Property constitutes a separate tax parcel for purposes of real property
taxes. Commencing on the Rent Commencement Date, Tenant shall be solely
responsible for payment of Taxes (as defined below) accruing during the Lease
Term solely with respect to the land and improvements comprising the Property.
 
(b) The term “Taxes” shall mean and include all general ad valorem real estate
taxes (both real and personal), assessments (both general and special) and other
governmental impositions, including (i) any form of tax or assessment, license
fee, license tax, excise or tax on rent which may be imposed in lieu of (but not
in addition to) ad valorem real estate taxes, and (ii) any levy, charge, expense
or imposition (individually and collectively, "Impositions") imposed by any
Federal, state, county or city authority having jurisdiction, or any political
subdivision thereof, or any school, agricultural, lighting, drainage or other
improvement or special assessment district (individually and collectively,
"Governmental Agencies"), upon any interest of Landlord or Tenant (including any
legal or equitable interest of Landlord or its mortgagee, if any) in the
Property, including but not limited to: (A) any Impositions (whether or not such
Impositions constitute tax receipts to Governmental Agencies) in substitution,
partially or totally, of any Impositions now or previously included within the
definition of real estate taxes including those imposed or required by
Governmental Agencies to increase tax increments to Governmental Agencies, and
for services such as fire protection, street, sidewalk and road maintenance,
refuse removal or other governmental services formerly provided without charge
to Premises owners or occupants; (B) any Impositions allocable to or measured by
the area of the Property or the sales generated from the Property, and (C) any
Impositions upon this Lease transaction or any document to which Tenant is a
party creating or transferring an interest or an estate in the Property.
Landlord shall provide to Tenant a copy of each tax bill received with respect
to the Property and Tenant shall pay directly, prior to delinquency, all Taxes
levied or assessed against the Property. Nothing contained in this Lease shall
require Tenant to pay any estate, inheritance, succession, capital levy,
corporate franchise, taxes on rentals, transfer or income tax of Landlord, nor
shall Tenant be liable for any real estate tax attributable to a revaluation of
the tax parcel arising out of a sale or other change in the ownership thereof or
of any interest therein. If any assessment may be paid in installments, only the
installment coming due during the term hereof shall be included within Taxes
when due (assuming Landlord had paid the assessment over the longest installment
period permitted).
 
6

--------------------------------------------------------------------------------


 
(c) Any rebates, refunds or abatements of Taxes received by Landlord with
respect to the Property subsequent to payment of the Taxes by Tenant shall be
refunded to Tenant within ten (10) days of receipt thereof by Landlord.
 
(d) In the event Tenant’s tangible net worth is less than Five Hundred Million
Dollars ($500,000,000.00), Landlord may, by written notice to Tenant, require
Tenant to pay the Taxes directly to Landlord in advance, in twelve equal monthly
installments on the first calendar day of each month commencing after delivery
of Landlord’s notice, with a final payment from Tenant or credit from Landlord
due within thirty (30) days following receipt by Tenant of a billing therefor
from Landlord containing the calculation for the actual Taxes and evidence
(e.g., the tax bill from the taxing authority) of the amount of the Taxes due
and payable for the applicable year. In the event Landlord collects the Taxes
from Tenant as provided in this Section 3.2(d), Landlord shall be solely
responsible for the timely payment of the Taxes due with respect to the Property
to the taxing authority.
 
Section 3.3 Sales Tax. With each installment of Fixed Rent or Additional Charges
paid by Tenant to Landlord hereunder, Tenant shall pay to Landlord all sales
taxes due thereon.
 
ARTICLE 4
MAINTENANCE
 
Section 4.1 Maintenance. Tenant shall be solely responsible for maintaining, at
its sole cost, the Property. The Property shall be operated, repaired, replaced
and maintained for their intended purposes in compliance with all laws and in
such manner as is consistent with the operation and maintenance of a first-class
or well maintained retail store center similar in nature to and within the same
metropolitan area as the Property. Tenant shall be solely responsible for
performing any obligations required to comply with the terms of the REA,
including without limitation any contributions to shared expenses pursuant to
the REA.
 
ARTICLE 5
UTILITIES AND SERVICES
 
Section 5.1 Utilities in General. Tenant acknowledges that, as of the Delivery
Date, the utilities required to operate the Premises for the Permitted Use are
existing and adequate. Tenant or the applicable utility authority shall be
solely responsible for the performance of any and all repairs to all utility
lines (or to cause the utility company to do the same), pipes and other
facilities leading to the Property. Tenant shall select and pay the utility
companies directly for all charges incurred for the use and connection of
utility services to the Property including, without limitation, sanitary sewer,
storm sewer, water, gas, electric, telephone and other utilities consumed by
Tenant on the Property.
 
Section 5.2 Additional Utilities. Tenant shall have the right throughout the
Lease Term, with the consent of Landlord (such consent not to be unreasonably
withheld, conditioned or delayed), to install, replace, maintain and use such
additional utility lines, conduits and facilities on the Property as Tenant may
deem necessary. In the event any such utilities at the Property must be
installed through, over or under the Property, Landlord hereby agrees to grant
the utility companies (public or private) providing said utility lines,
facilities and/or service to the Property, perpetual, non-exclusive rights and
easements to install, replace, relocate, repair, operate and maintain lines,
pipes, wires, conduits and other facilities (together with the right of ingress
and egress and other rights appurtenant thereto), on, under, across and within
the Property, as may from time to time be necessary or desirable to supply the
Property with adequate utility service.
 
ARTICLE 6
LANDLORD'S AFFIRMATIVE AND NEGATIVE COVENANTS
 
Section 6.1 Affirmative Covenants. Landlord covenants and agrees throughout the
Term of this Lease, as follows:

7

--------------------------------------------------------------------------------


 
6.1.1 To permit Tenant to lawfully, peaceably and quietly have, hold, occupy and
enjoy the Property for the Permitted Use and any appurtenant rights granted to
Tenant under this Lease during the Lease Term without hindrance or ejection by
Landlord or the successors or assigns of Landlord or anyone acting by, through
or under Landlord (including without limitation any mortgagee of Landlord).
 
6.1.2 To indemnify, protect, defend and hold Tenant and its agents and employees
harmless from and against all damages, suits, loss, costs, expenses, claims,
causes of action, liabilities, and injuries, including without limitation
reasonable attorney's, consultant's and expert's fees and costs and litigation
expenses relating or resulting from personal injuries, bodily injuries
(including death) and from injury or destruction to tangible property (i)
occurring on the Property as a result of the acts or omissions of Landlord, its
contractors, agents or employees, or (ii) occurring as a result of a breach by
Landlord of any of its obligations hereunder; provided, however, such
indemnification shall not extend to any suit, claim, or damage to the extent
caused by the willful misconduct or gross negligence of Tenant, its directors,
officers, agents and employees. Landlord shall, at its own expense, defend all
actions brought against Tenant, its agents or employees, for which Landlord is
or may be responsible for indemnification hereunder, with legal counsel
reasonably acceptable to Tenant and if Landlord fails to do so, Tenant (at its
option, but without being obligated to do so) may, at the expense of Landlord
and upon notice to Landlord, defend such actions, and Landlord shall pay and
discharge any and all judgments that arise therefrom. The provisions of this
Section 6.1.2 shall survive the expiration or earlier termination of this Lease.
 
6.1.3 To indemnify, protect, defend and hold Tenant and its agents, contractors
and employees harmless from and against all damages, suits, losses, costs,
expenses, claims, and causes of action relating to any liens for labor and
materials for any work on the Property undertaken by or for Landlord. Landlord
shall, at its own expense, defend all actions brought against Tenant, its
contractors, agents or employees, for which Landlord is or may be responsible
for indemnification hereunder, with legal counsel reasonably acceptable to
Tenant and if Landlord fails to do so, Tenant (at its option, but without being
obligated to do so) may, at the expense of Landlord and upon notice to Landlord,
defend such actions, and Landlord shall pay and discharge any and all judgments
that arise therefrom. This Section shall survive the expiration or earlier
termination of this Lease.
 
6.1.4 (a)  To defend and indemnify Tenant, and hold Tenant harmless, from and
against any and all claims, demands, causes of action, suits, damages,
liabilities and expenses (including reasonable attorneys' fees and litigation
expenses) of any nature whatsoever arising out of or in connection with a breach
of the REA by Landlord (except for breaches caused solely by Tenant’s failure to
perform its obligations under Section 8.2.7(a) hereof);
 
(b) On notice from Tenant, to enforce the provisions of the REA against all
parties and other persons that are subject thereto (which enforcement may be
satisfied by Landlord’s assignment of its enforcement rights with respect to any
particular matter, to Tenant). In the event that Landlord fails to make a
diligent effort to enforce the REA as provided in this subparagraph, Tenant
shall have the right, after fifteen (15) days notice to Landlord requesting
enforcement of the REA, to enforce the REA on Landlord's behalf. Any costs
incurred in the enforcement of the REA, together with interest at the Interest
Rate, will be payable by Tenant to Landlord as Additional Charges within ten
(10) days of Landlord’s demand therefor; and
 
(c) To provide Tenant copies of all notices (including, without limitation,
default notices) received by it or which are sent by it (concurrently with the
sending thereof) in connection with the REA.
 
Section 6.2 Negative Covenants. Landlord covenants and agrees throughout the
Term of this Lease, as follows:
 
6.2.1 Except as expressly set forth herein and except in the case of emergency,
not to enter the Property or conduct work therein without the prior written
consent of Tenant.

8

--------------------------------------------------------------------------------


 
6.2.2 Except as expressly authorized by Tenant, not to permit any encumbrance to
Landlord’s title to the Property to exist other than the Permitted Exceptions or
in connection with a financing of the Property by Landlord.
 
6.2.3 Whenever, pursuant to the REA, consent shall be required by or requested
from Landlord, or an election made by Landlord, not to grant such consent or
make such election without the prior consent of Tenant (which shall not be
unreasonably withheld).
 
6.2.4 Not to materially amend, modify or terminate the REA without the prior
consent of Tenant (which shall not be unreasonably withheld).
 
ARTICLE 7
LANDLORD'S REPRESENTATIONS, WARRANTIES AND ADDITIONAL COVENANTS
 
Section 7.1 Landlord's Representations, Warranties and Additional Covenants.
Landlord, in order to induce Tenant to enter into this Lease, hereby represents,
warrants and covenants:
 
7.1.1 That Landlord is duly organized and validly existing, is authorized to
transact business in the state in which the Property is located and has full
power and authority to enter into this Lease, without the consent, joinder or
approval of any other person or entity, including, without limitation, any
mortgagee(s).
 
7.1.2 That Landlord is not a party to any agreement or litigation which could
adversely affect the ability of Landlord to perform its obligations under this
Lease or which would constitute a default on the part of Landlord under this
Lease, or otherwise adversely affect Tenant's rights or entitlements under this
Lease.
 
7.1.3 Landlord is the sole fee simple owner of the Property and has good and
marketable title thereto, subject only to the Permitted Exceptions.
 
7.1.4 That any construction activities being conducted by, through or under
Landlord on or around the Property shall be performed in a manner having as
little adverse effect as possible (under the circumstances) on Tenant's
operations in the Premises, and in no event shall any portion of the Property be
used for the staging of trucks or equipment or the storage of materials, nor
shall access to the Property be adversely affected. Landlord shall notify Tenant
in writing at least ten (10) days prior to the commencement of any
reconstruction, repairing or repaving of the Property and/or any restriction or
closure of any access roads or entrances to the Property in respect of any
construction activities being conducted by, through or under Landlord. If such
reconstruction, repairing, repaving, restriction, and/or closure substantially
impedes or interferes with normal access to the Property in a manner which
interferes with Tenant’s business therein, and such condition continues in
excess of two (2) business days after notice to Landlord from Tenant, then until
such work no longer substantially impedes or interferes with normal access to
the Premises, Fixed Rent shall be equitably abated during the period subsequent
to such two (2) day period until such condition ceases. Except in the event of
an emergency, in no event shall such reconstruction, repaving or repairing
activities occur during the period from August 1, through September 15 or
November 20 through January 7 of any calendar year
 
ARTICLE 8
TENANT'S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 8.1 Tenant’s Representations and Warranties.
 
8.1.1 That Tenant is duly organized and validly existing, is authorized to
transact business in the state in which the Property is located and has full
power and authority to enter into this Lease, without the consent, joinder or
approval of any other person or entity, including, without limitation, any
mortgagee(s).

9

--------------------------------------------------------------------------------


 
8.1.2 That Tenant is not a party to any agreement or litigation which could
adversely affect the ability of Tenant to perform its obligations under this
Lease or which would constitute a default on the part of Tenant under this
Lease, or otherwise adversely affect Landlord's rights or entitlements under
this Lease.
 
8.1.3 Except as disclosed in that certain Environmental Site Assessment dated
_______ prepared by _______________ (the “Environmental Report”), (i) no
Hazardous Substances have been installed, used, generated, manufactured,
treated, handled, refined, produced, processed, stored or disposed of, or
otherwise present in, on or under the Property by Tenant or, to Tenant’s
knowledge, by any third party, except in such amounts and of such types as are
permitted by the Environmental Laws for the operation of Tenant’s business; (ii)
no activity has been undertaken with respect to the Property by Tenant or, to
Tenant’s knowledge, any third party which would cause a violation or support a
claim under Environmental Laws, (iii) no investigation, administrative order,
litigation or settlement with respect to any Hazardous Substances is in
existence with respect to the Property, nor, to Tenant’s knowledge, is any of
the foregoing threatened, (iv) no written notice has been received by Tenant
from any entity, governmental body or individual claiming any violation of any
Environmental Law, or requiring compliance with any Environmental Law, or
demanding payment or contribution for environmental damage or injury to natural
resources; and (v) Tenant has not obtained and, to Tenant’s knowledge, is not
required to obtain, and Tenant has no knowledge of any reason Landlord will be
required to obtain, any permits, licenses, or similar authorizations to occupy,
operate or use the Improvements or any part of the Property by reason of any
Environmental Law.
 
8.1.4 That a certificate of occupancy has been issued for the Property and
remains in effect, unless a certificate of occupancy is not required by law.
[INCLUDED FOR PALO ALTO, EL PASO AND CHICAGO ONLY]
 
Section 8.2 Covenants. Tenant covenants and agrees throughout the Term of this
Lease, as follows:
 
8.2.1 To maintain and keep the Property in a good condition and state of repair,
including all equipment, facilities and fixtures therein, and to return the
Property to the Landlord upon the expiration or prior termination of the Lease
Term in the same or better state of repair and condition as existed on the
Delivery Date, subject to normal wear and tear, alterations and additions
permitted hereunder and/or Approved Subleases to the extent permitted hereunder.
This provision shall expressly survive the expiration or prior termination of
this Lease.
 
8.2.2 To cause the Property to be free of liens for labor and materials for any
work on the Property undertaken by Tenant and to indemnify, protect, defend and
hold Landlord harmless from and against all damages, suits, losses, costs,
expenses, claims, and causes of action relating to any liens for labor and
materials for any work in the Property undertaken by Tenant.
 
8.2.3 To save Landlord harmless and indemnified from all injury, loss, claims or
damage to any person or property while on the Property after the Delivery Date,
unless caused by the gross negligence or willful misconduct of Landlord, its
agents and employees; and, subject to Section 12 hereof, to save Landlord
harmless and indemnified from all injury, loss, claims or damage to any person
or property occasioned by any negligent act or omission of Tenant, its agents,
employees or contractors; and to save Landlord harmless and indemnified, from
and against any and all claims, demands, causes of action, suits, damages,
liabilities and expenses (including reasonable attorneys' fees and litigation
expenses) arising as a result of Tenant’s failure to have a certificate of
occupancy for the Property, unless a certificate of occupancy is not required by
law or the failure to have a certificate of occupancy does not have a material
and adverse effect on Tenant’s ability to operate the Premises for the Permitted
Use. [DELETE LAST PHRASE FOR ALL BUT PALO ALTO, EL PASO AND CHICAGO]

10

--------------------------------------------------------------------------------


 
8.2.4 To maintain, with responsible companies qualified to do business in the
state in which the Property is located, (i) general or commercial public
liability insurance covering the Property, naming Landlord as an additional
insured, with limits at least equal to those set forth in Section 1.1.14 and
commercially reasonable deductibles, (ii) casualty insurance insuring the full
replacement value of the Premises with a commercially reasonable deductible and
(iii) workers' compensation insurance (with the limits required by applicable
law) covering all of Tenant's employees working in the Premises, and to deposit
with Landlord certificates for such insurance bearing the endorsement that the
policies will not be canceled or reduced in scope of coverage or amount of
coverage until thirty (30) days after written notice to Landlord, which policies
will, in any event, be reasonably satisfactory to any mortgagee of Landlord.
Tenant agrees to name Landlord and its mortgagee, if any, as additional insureds
on the policies required to be maintained by Tenant hereunder. Tenant may
maintain the general or commercial public liability insurance referred to in (i)
above on a blanket basis and/or may self-insure the general or commercial public
liability insurance referred to in (i) above so long as Tenant's net worth (or
that of its parent company to the extent such parent shall guarantee the
Tenant's obligations under this Lease) is in excess of One Hundred Million
Dollars ($100,000,000.00), as increased by the percentage increase in the
National Consumer Price Index (CPI) (all items 1982-84 equals 100) as published
by the Bureau of Labor Statistics of the U.S. Department of Labor, as evidenced
by annual financial statements provided to Landlord by Tenant's accountants or
by reports published in accordance with the Securities Exchange Commission's
reporting requirements for publicly traded companies, as computed in accordance
with generally-accepted accounting principles. Notwithstanding the foregoing, in
the event an Institutional Mortgagee objects to Tenant maintaining any of the
foregoing coverages through self-insurance, Tenant and such Institutional
Mortgagee shall negotiate in good faith to satisfy the concerns of the
Institutional Mortgagee and cause such Institutional Mortgagee to accept
Tenant’s program of insurance (including obtaining the insurance coverages
required above in lieu of self-insurance if required by such Institutional
Mortgagee).
 
8.2.5 Tenant shall, as its own cost and expense, obtain any and all licenses and
permits necessary for any Permitted Use. Tenant shall comply with all
governmental laws, ordinances and regulations applicable to the use of the
premises including without limitation The Americans with Disabilities Act, all
requirements of the Occupational Safety and Health Administration, and
Environmental Law as defined herein, and shall promptly comply with all
governmental orders and directives for the correction, prevention and abatement
of nuisances in or upon, or connected with, the premises, all at Tenant’s sole
expense. Tenant shall not permit any objectionable or unpleasant odors, smoke,
dust, gas noise or vibrations to emanate from the premises, nor take any other
action which would constitute a nuisance. Tenant shall not receive, store or
otherwise handle any product, material or merchandise which is explosive or
highly inflammable (other than Permitted Materials handled in compliance with
Environmental Law), without Landlord’s prior written consent. Tenant will not
permit the Premises to be used for any purpose or in any manner (including
without limitation any method of storage) which would render the insurance
thereon void.
 
8.2.6 (a) As used in this lease, “Environmental Law” shall mean all federal,
state and local laws, statutes, ordinances, regulations, rules, judicial and
administrative orders and decrees, permits, licenses, approvals, authorizations
and similar requirements of all federal, state and local governmental agencies
or other governmental authorities pertaining to the protection of human health
and safety or the environment, now existing or later adopted during the term of
this lease. As used in this lease, “Permitted Materials” shall mean the
materials handled by Tenant in the ordinary course of conducting Permitted Uses.
 
11

--------------------------------------------------------------------------------


 
(b) Tenant hereby agrees that: (a) Tenant shall not conduct, or permit to be
conducted, on the Premises any activity which is not a Permitted Use; (b) Tenant
shall not use, store or otherwise handle, or permit any use, storage or other
handling of, any Hazardous Substance which is not a Permitted Material on or
about the Premises; (c) Tenant shall obtain and maintain in effect all permits
and licenses required pursuant to any Environmental Law for Tenant’s activities
on the Premises, and Tenant shall at all times comply with all applicable
Environmental Laws; (d) Tenant shall not engage in the storage, treatment or
disposal on or about the Premises of any Hazardous Substance except for any
temporary accumulation of waste generated in the course of Permitted Use; (e)
Tenant shall not install any aboveground or underground storage tank or any
subsurface lines for the storage or transfer of any Hazardous Substance, except
for the lawful discharge of waste to the sanitary sewer, and Tenant shall store
all Hazardous Substances in a manner that protects the Premises and the
environment from accidental spills and releases; (f) Tenant shall not cause or
permit to occur any release of any Hazardous Substance other than Permitted
Materials, or any condition of pollution or nuisance on or about the Premises in
violation of Environmental Law, whether affecting surface water or groundwater,
air, the land or the subsurface environment; (g) Tenant shall promptly remove
from the Premises any Hazardous Substance introduced, or permitted to be
introduced, onto the premises by Tenant which is not a Permitted Material and,
on or before the date Tenant ceases to occupy the Premises, Tenant shall remove
from the Premises all Hazardous Substances and all Permitted Materials handled
by or permitted on the Premises by Tenant; (h) if any release of a Hazardous
Substance to the environment, or any condition of pollution or nuisance, occurs
on or about or beneath the Premises in violation of Environmental Law as a
result of any act or omission of Tenant or its agents, officers, employees,
contractors, invitees of licensees, Tenant shall, at Tenant’s sole cost and
expense, promptly undertake all remedial measures required to clean up and abate
or otherwise respond to the release, pollution or nuisance in accordance with
all applicable Environmental Laws. Landlord and Landlord’s representatives shall
have the right, but not the obligation, to enter the Premises at any reasonable
time for the purpose of inspecting the storage, use and handling of any
Hazardous Substance on the Premises in order to determine Tenant’s compliance
with the requirements of this lease and applicable Environmental Law. If
Landlord gives written notice to Tenant that Tenant’s use, storage or handling
of any Hazardous Substance may not comply with this lease or applicable
Environmental Law, Tenant shall correct any such violation within five (5) days
after Tenant’s receipt of such notice from Landlord. Tenant shall indemnify and
defend Landlord against and hold Landlord harmless from all claims, demands,
actions, judgments, liabilities, costs, expenses, losses, damages, penalties,
fines and obligations of any nature (including, reasonable attorneys’ fees and
disbursements incurred in the investigation, defense or settlement of claims)
that Landlord may incur as a result of, or in connection with, claims arising
from the presence, use, storage, transportation, treatment, disposal, release or
other handling, on or about or beneath the Premises, or any Hazardous Substance
introduced or permitted on or about or beneath the Premises by any act or
omission of Tenant or its agents, officers, employees, contractors, invitees or
licensees. The liability of Tenant under this Section 8.2.6(b) shall survive the
termination of this lease with respect to acts or omissions that occur before
such termination.
 
8.2.7 (a)  To comply with, carry out and perform, at its sole cost and expense,
all of the terms, covenants and conditions of the REA on Landlord's part to be
performed (except to the extent of consents required to be given or denied by
Landlord under the REA, which consent rights will be retained by Landlord
subject to Section 6.2.3 above);
 
(b) To defend and indemnify Landlord, and hold Landlord harmless, from and
against any and all claims, demands, causes of action, suits, damages,
liabilities and expenses (including reasonable attorneys' fees and litigation
expenses) of any nature whatsoever arising out of or in connection with a breach
of the REA by as a result of a breach of Tenant’s obligations hereunder, or any
covenant, term, condition or provision of the REA; and
 
(c) To provide Landlord copies of all notices (including, without limitation,
default notices) received by it or which are sent by it (concurrently with the
sending thereof) in connection with the REA.
 
ARTICLE 9
ASSIGNMENT AND SUBLETTING
 
Section 9.1 Rights and Conditions. Except as permitted below, Tenant shall not
assign, transfer, or sublet this Lease or any interest therein, nor sublet the
whole or any part of the Premises without the prior written consent of Landlord,
it being provided that Landlord shall not unreasonably withhold, condition, or
delay such consent; provided however, any such consent shall be conditioned upon
the following conditions:
 
(a) no Event of Default (as hereinafter defined) has occurred and is continuing
at the time of the request for consent to the assignment or sublease;

12

--------------------------------------------------------------------------------


 
(b) the assignee or subtenant shall assume in writing the performance of all of
the terms, provisions and covenants of this Lease on the part of Tenant to be
kept and performed;
 
(c) Tenant shall deliver to Landlord within fifteen (15) days (or as soon
thereafter as is reasonably practicable) after the assignment or subletting an
executed duplicate of such agreement, together with a duly executed assumption
agreement;
 
(d) that the initial Tenant and any assignee(s) of Tenant (including subsequent
assignees) shall remain liable for the full performance of all of Tenant's
obligations hereunder during the entire Lease Term (however, no Tenant shall be
liable for any change, modification or amendment made to this Lease by any
assignee to the extent any such change, modification or amendment increases the
liability of the “Tenant” under this Lease, which shall include, without
limitation, granting additional renewal options that were not initially set
forth in this Lease), and provided in the event of an assignment, if the net
worth of Tenant's proposed assignee (or a guarantor thereof) exceeds Tenant’s
tangible net worth as of the date hereof, increased by the percentage increase
in the National Consumer Price Index (CPI) (all items 1982-84 equals 100) as
published by the Bureau of Labor Statistics of the U.S. Department of Labor as
of the date of such assignment, the initial Tenant and all assignors shall be
released of any and all further liability under this Lease; and
 
(e) that any sublease shall be subject and subordinate to this Lease, and the
subtenant shall comply with all terms and conditions of this Lease (excepting
the rental provisions contained herein), including without limitation all
restrictions upon the use of the Property contained herein.
 
(d) Notwithstanding the foregoing, Tenant shall have the right, without
Landlord’s consent, to assign this Lease or sublet the leased premises or any
part thereof for the Permitted Use: (i) to any corporation or other business
entity into which or with which Tenant merges or consolidates, (ii) to any
parent of Tenant, subsidiary of Tenant, affiliate of Tenant or other entity
under common control with Tenant or Tenant’s parent company, (iii) to any entity
which is created or is the surviving entity in the event of a reorganization or
merger, (iv) to any entity that purchases or succeeds to all or substantially
all of the assets of Tenant or Tenant’s parent; or to extend licenses to use
non-demised portions of the Premises to service providers operating a Permitted
Use. In the event of an assignment the assignee shall deliver to Landlord a copy
of its merger or other certificate documenting any assignment by operation of
law or, if not an assignment by operation of law, shall deliver to Landlord a
copy of an assignment and assumption agreement whereby such assignee agrees to
assume and perform all of the terms and conditions of this Lease on Tenant’s
part from and after the effective date of such assignment. No assignment or
sublease under this Section 9.1(d) shall relieve Tenant of liability under this
Lease.
 
Section 9.2 Non-Disturbance. Upon request of Tenant, but only during the Initial
Term of the Lease, provided that there is no uncured or unwaived Event of
Default by Tenant, Landlord shall execute and deliver to a sublessee under an
“Approved Sublease” (as defined below) an agreement to the effect that
notwithstanding the termination of this Lease by Landlord, the rights of the
sublessee thereunder shall not be disturbed by Landlord but shall continue in
full force and effect so long as such sublessee shall continue to observe and
perform all of its obligations under such sublease. A permitted sublease shall
be considered an “Approved Sublease” if the sublease satisfies all of the
following criteria: (i) it obligates the sublessee(s) to pay rent in an amount
not less than a proportionate share of Fixed Rent payable under this Lease as
well as a proportionate share of taxes, utilities and all other charges payable
by Tenant, (ii) the subtenant is located within separately demised premises
which are served by separately metered utility services, (iii) the premises
leased pursuant to the sublease comprise greater than 5,000 square feet of gross
leasable area, (iv) Landlord has approved the configuration of the demising
wall(s) that have been or will be constructed by Tenant to create the subleased
premises, (v) the tenant under the sublease is a retailer operating at least 50
stores that has a tangible net worth of at least $50,000,000 immediately prior
to such assignment. Any such Non-Disturbance Agreement will expressly provide
that in no event shall Landlord be responsible to sublessee or any other party
for any matters to be performed by the sublessor under the sublease.

13

--------------------------------------------------------------------------------


 
ARTICLE 10
DAMAGE AND DESTRUCTION; CONDEMNATION
 
Section 10.1 Fire or Other Casualty.
 
10.1.1 If during the Lease Term, any or all of the Premises shall be damaged or
destroyed by fire or other casualty, Tenant shall promptly deliver written
notice thereof to Landlord and Tenant shall repair such damage and restore the
Premises to substantially their condition at the time of such damage or, at
Tenant's option, Tenant shall repair, rebuild and restore the Premises in
accordance with such plans and specifications as are then generally in use by
Tenant for the construction of one of Tenant's prototypical stores and related
structures so long as the repaired, rebuilt or replaced Premises will have a
value not less than its value immediately prior to said loss, any such repairs
or rebuilding to be subject to the reasonable approval of Landlord.
 
10.1.2 If the Premises shall be “substantially damaged” (as defined in Section
10.1.3 below) or destroyed by fire or other casualty within the last two (2)
years of the Lease Term, either Landlord or Tenant shall have the right to
terminate this Lease, provided that notice thereof is given by one party to the
other not later than thirty (30) days after such damage or destruction. In the
event either party elects to terminate this Lease as provided above, Tenant
shall cause all insurance proceeds with respect to the improvements on the
Premises to be paid over to Landlord by the insurer, excluding those proceeds
attributable to Tenant’s fixtures and personal property. In such event, Tenant
shall also pay over to Landlord, the full amount of any deductible. In the event
an extension option remains and is exercisable under Section 2.3 as of the date
of Landlord’s termination notice above, by notice to Landlord not more than
fifteen (15) days thereafter, Tenant may exercise its next extension option, in
which event, Landlord’s termination notice on the basis of such casualty will be
ineffective. Any additional notice required from Landlord to Tenant under
Section 2.3 shall not be required in the context of the Tenant’s failure to
exercise an extension option within the foregoing fifteen (15) day period.
 
10.1.3 The term “substantially damaged” and “substantial damage” as used in this
Article, shall mean that the Premises have been damaged to the extent that the
cost of such restoration of the Premises will exceed a sum constituting sixty
percent (60%) of the total replacement cost of the Premises. Any damage that is
not deemed to be “substantial damage” shall be deemed to be “partial damage” or
“partially damaged.”
 
Section 10.2 Eminent Domain.
 
10.2.1 In the event that all or a part of the Property is taken or condemned for
public or quasi-public use under any statute or by the right of eminent domain
or, in lieu thereof, all or a part of the Property is conveyed to a public or
quasi-public body under threat of condemnation (any such event, a
“Condemnation”), and the Condemnation renders the Premises unsuitable in
Tenant's reasonable determination for Tenant's normal business use, then, at the
option of Tenant exercised within 30 days after the Condemnation occurs: (i)
this Lease shall terminate as of the date possession of all or such part of the
property is taken by, or conveyed to, the condemning authority; (ii) all Rent
shall be apportioned as of the date that possession of all or such part of the
Property is taken by, or conveyed to, the condemning authority; and (iii) all
obligations hereunder, except those accruing prior to the date of Condemnation,
shall cease and terminate.
 
10.2.2 In the event that Tenant does not elect to terminate this Lease pursuant
to this Section 10.2, Fixed Rent and Additional Charges shall be reduced for the
remainder of the Lease Term in proportion to the area of the Property taken by,
or conveyed to, the condemning authority, and Tenant shall be responsible for
the performance of all work necessary to make the Premises usable by Tenant. In
the event that any Condemnation is temporary in nature, Fixed Rent and
Additional Charges shall be abated with respect to the portion of the Property
taken by the condemning authority until such Condemnation ceases.

14

--------------------------------------------------------------------------------


 
10.2.3 Upon any Condemnation that results in the termination of this Lease, each
of Landlord and Tenant shall be entitled to apply for a separate award based on
the respective fair market values of Landlord’s interest in the Property
(appraised by reference to all relevant factors including the income stream
derivable by Landlord under this Lease and the then present value of Landlord’s
reversionary interest in the Property after expiration of the Term) and Tenant’s
interest in the Property (appraised by reference to all relevant factors,
including the income stream derivable by Tenant from the Property for the
remainder of the Term).
 
10.2.4 Upon any Condemnation that does not result in the termination of this
Lease but will require restoration work to the Property, then (a) Tenant shall
be entitled to receive an award equal to the costs of any such restoration,
repair or refurbishment and (b) Landlord and Tenant shall each be entitled to
apply for an award based on their respective interests in the portion of the
Property that is taken as provided in Section 10.2.3.
 
ARTICLE 11
DEFAULT AND REMEDIES
 
Section 11.1 Tenant's Default. Each of the following shall be an “Event of
Default” under this Lease: (a) if Tenant shall fail to make any payment of Fixed
Rent or Additional Charges on the date when due and such failure shall continue
for a period of five (5) days after Tenant's receipt of written notice of such
failure (which notice shall be sent by Landlord no earlier than two (2) days
after such payment was due); (b) if Tenant shall fail to perform or observe any
of Tenant's covenants and if such failure shall continue for more than fifteen
(15) days after Tenant's receipt of written notice of such failure or such
longer time as may be reasonably required to cure because of the nature of the
default (provided Tenant must have undertaken procedures to cure the default
within such fifteen (15) day period and thereafter diligently pursues such
effort to completion); (c) Tenant shall be adjudged insolvent, make a transfer
in fraud of creditors or make an assignment for the benefit of creditors; (d)
Tenant shall file a petition under any section or chapter of the United States
Bankruptcy Reform Act of 1978, as amended, or under any similar law or statute
of the United States or any state thereof, or Tenant shall be adjudged bankrupt
or insolvent in proceedings filed against Tenant thereunder; or (e) a receiver
or trustee shall be appointed for all or substantially all of the assets of
Tenant and Tenant shall not have had such appointment discharged within ninety
(90) days after Tenant receives written notice of such appointment.
 
Upon the occurrence of any Event of Default Landlord lawfully may, immediately
or at any time thereafter, pursuant to summary dispossession or other legal
proceedings, enter into and upon the Property or any part thereof, repossess the
same as of its former estate, and expel Tenant, and those claiming an interest
by, through or under Tenant, and remove any personalty left by Tenant (or anyone
claiming by, through or under Tenant) without being deemed guilty of any manner
of trespass, and without prejudice to any remedies which might otherwise be used
for arrearages of rent or other breach hereunder, or upon written notice to
Tenant, terminate this Lease. If Landlord elects to repossess the Property due
to an Event of Default as aforesaid, then Tenant shall (a) remain liable for all
rental and other obligations accruing up to the date of such repossession, and
(b) be liable to Landlord for all reasonable costs actually incurred in
connection with the repossession and re-letting of the Property (including,
without limitation, reasonable attorneys' and brokerage fees, but not including
any costs of renovating or retrofitting the Premises), and (c) remain liable for
the payment of all obligations payable hereunder, including without limitation,
Fixed Rent and Additional Charges specified hereunder, all for the balance of
the unexpired Term of this Lease in effect as of the date of repossession by
Landlord. In the event the Property or any portion thereof is re-let by
Landlord, Tenant shall be entitled to a credit against its rental obligations
hereunder in the amount of rents received by Landlord from any such re-letting
of the Property less any reasonable costs incurred by Landlord (not previously
reimbursed by Tenant) in connection with the repossession and re-letting of the
Property (including without limitation reasonable attorneys' fees and brokerage
commissions, but not including any cost of renovating or retrofitting the
Premises). In the event of termination of Tenant’s right of possession of the
Property by Landlord as aforesaid, Landlord shall use reasonable efforts to
re-let the Property at a fair market rental or as near thereto as is possible
under the circumstances then existing so as to minimize the damages suffered by
Landlord and payable by Tenant hereunder. Notwithstanding anything contained
herein, in no event is Landlord entitled to: (a) accelerate Rent; or (b) lock
out Tenant or forcibly retake possession of the Property without due legal
process and an appropriate court order.

15

--------------------------------------------------------------------------------


 
Following an Event of Default that results in a termination of this Lease by
Landlord, Tenant shall be liable for, and shall pay Landlord, an amount equal to
(i) the sum of all amounts due hereunder at the date of termination, plus (ii)
any liabilities, costs, expenses, losses, damages, penalties, fines and
obligations of any nature of Landlord resulting from Tenant’s failure to comply
with its obligations under the Lease prior to the termination of the Lease, plus
(iii) the aggregate amount of all obligations payable hereunder, including
without limitation, Fixed Rent and Additional Charges specified hereunder over
the unexpired portion of the Lease Term, reduced to present value using a
discount rate equal to the interest rate of a governmental security having a
maturity closest to the then current expiration of the Lease Term, less (iv) the
aggregate fair net rental value of the Premises over the remaining portion of
the Lease Term (taking into account Fixed Rent and Additional Charges) reduced
to present value, plus (v) Landlord’s costs and expenses incurred in the
enforcement hereof including reasonable attorneys’ fees actually incurred as
herein provided; plus (vi) reasonable costs incurred in connection with the
re-letting of the Property (including, without limitation, reasonable brokerage
fees, but not including any costs of renovating or retrofitting the Premises);
plus (vii) reasonable costs of returning the Property to a White Box condition.
For purposes hereof, “White Box” shall mean broom clean with only finished
ceilings, lighting, plumbing, heating and cooling (HVAC), interior walls
(painted or unpainted), electrical outlets, rest rooms, and a concrete floor,
all of which shall be functional but shall be subject to ordinary wear and tear.


In the event Tenant disputes the amount of the damages assessed by Landlord
hereunder, and the Landlord and Tenant are not then parties to litigation in any
court of competent jurisdiction with respect to this Lease or any of the Related
Leases, each party commits that the parties shall first endeavor to resolve
their dispute by good faith negotiations between or among the parties. If the
parties are unable to resolve their dispute, then the matter shall be reviewed
by a senior level executive of each party (in the case of Office Depot, by a
Vice President of the company, or higher). In the event these senior officers
are unable to resolve the matter, the parties agree to attempt to mediate their
dispute within thirty (30) days after the dispute initially arose, using a third
party mediator. All mediation proceedings shall be confidential, and no
information exchanged in such mediation shall be discoverable or admissible in
any litigation involving the parties. In the event the dispute is not resolved
by mediation within thirty (30) days, then Tenant shall be entitled to pursue
its claims in a court of competent jurisdiction.


If Tenant shall fail to keep or perform any of its obligations as provided in
this Lease then Landlord may (but shall not be obligated so to do) upon the
continuance of such failure on Tenant's part for ten (10) days after notice of
such failure is given Tenant by Landlord (except that such notice need not be
given in any case reasonably deemed by Landlord to constitute an emergency), and
without waiving or releasing Tenant from any obligation hereunder, as an
additional but not exclusive remedy, make any such payment or perform any such
obligation, and all sums so paid by Landlord and all necessary incidental costs
and expenses incurred by Landlord in performing such obligation shall be deemed
Additional Charges and shall be paid to Landlord on demand, along with interest
thereon at a rate per annum equal to the Interest Rate, and if not so paid by
Tenant, Landlord shall have the same rights and remedies provided for in this
Section in the case of default by Tenant in the payment of Fixed Rent.
 
Section 11.2 Cross-Default by Tenant. As of the date hereof, Landlord (or its
affiliates) and Tenant (or its affiliates) have entered into leases with respect
to, in aggregate, eight (8) parcels of real property, including the Property,
which are identified on Exhibit L hereto (collectively, the “Related Leases”).
Tenant acknowledges and agrees that, in addition to the Events of Default
specified in Section 11.1, the following shall constitute an Event of Default
under this Lease: (a) a monetary Event of Default under any of the Related
Leases, and (b) a non-monetary Event of Default arising from any of the
following: (i) the release of any Hazardous Substance by Tenant at any property
that is the subject of the Related Leases in violation of applicable
Environmental Law, (ii) fraud or intentional misrepresentation by Tenant in the
performance of its obligations under any of the Related Leases, (iii) Tenant’s
performance of any alterations to property that is the subject of the Related
Leases without the prior consent of Landlord, if Landlord’s consent is required
under the terms of such Related Lease, (iv) Tenant’s assignment or sublet of the
property that is the subject of the Related Leases without the prior consent of
Landlord, if Landlord’s consent is required under the terms of such Related
Lease, or (v) Tenant’s failure to perform any single non-monetary obligation
under any of the Related Leases if the estimated cost of performance exceeds
$250,000. The cross-default provisions contained herein may be waived or
released from time to time in the sole discretion of the Landlord with respect
to one or more of the Related Leases as they relate to one or more of the other
Related Leases, which waiver shall become effective upon Landlord’s delivery of
written notice to Tenant specifying which of the Related Leases shall, after the
date of such notice, be subject to cross-default with this Lease, until
Landlord’s delivery of any substitute notice.

16

--------------------------------------------------------------------------------


 
Section 11.3 Holdover by Tenant. In the event Tenant remains in possession of
the Property after the expiration of this Lease, and without the execution of a
new lease, Tenant, at the option of Landlord, shall be deemed to be occupying
the Property as a tenant from month to month, subject to all the conditions,
provisions and obligations of this Lease, with the exception that Fixed Rent
shall be increased to one hundred and fifty percent (150%) of the Fixed Rent
that existed on the month prior to the expiration of the Lease Term.
 
Section 11.4 Effect of Waivers of Default by Landlord or Tenant. No failure by
either Landlord or Tenant to insist upon the strict performance by the other of
any covenant, agreement, term or condition of this Lease, or to exercise any
right or remedy consequent upon a breach thereof, and no acceptance of full or
partial payment of rent or other monetary obligation during the continuance of
any such breach shall constitute a waiver of any such breach or of such
covenant, agreement, term or condition. No consent or waiver, express or
implied, by either Landlord or Tenant to or of any breach by the other of any
covenant, condition or duty under the Lease shall be construed as a consent or
waiver to or of any other breach of the same or any other covenant, condition or
duty, unless in writing signed by the party waiving same.
 
Section 11.5 Landlord's Default. If Landlord shall violate, neglect or fail to
perform or observe any of the representations, covenants, provisions, or
conditions contained in this Lease or the REA on its part to be performed or
observed, which default continues for a period of more than thirty (30) days
after receipt of written notice from Tenant specifying such default, or if such
default is of a nature to require more than thirty (30) days for remedy and
continues beyond the time reasonably necessary to cure (provided Landlord must
have undertaken procedures to cure the default within such thirty (30) day
period and thereafter diligently pursues such efforts to cure to completion),
Tenant may, at its option (in addition to all other rights and remedies
specifically set forth in this Lease or available to Tenant at law or in
equity), either terminate this Lease upon written notice thereof given to
Landlord, or, upon further written notice to Landlord of Tenant's intention to
exercise its self-help remedies hereunder, and after providing Landlord with an
additional thirty (30) days cure period thereafter, incur any reasonable expense
necessary to perform the obligation of Landlord specified in such notice and
bill Landlord for the costs thereof. Notwithstanding the foregoing, if in
Tenant's reasonable judgment, an emergency shall exist, Tenant may cure such
default with only reasonable (under the circumstances) notice to Landlord being
required. The self-help option given in this Section is for the sole protection
of Tenant, and its existence shall not release Landlord from its obligation to
perform the terms, provisions, covenants and conditions herein provided to be
performed by Landlord or deprive Tenant of any legal rights which it may have by
reason of any such default by Landlord.
 
Section 11.6 Breach of a Covenant. Landlord further agrees that, in the event of
a violation or breach of any covenant by Landlord contained in this Lease,
Landlord will promptly and as expeditiously as possible, after notice, take any
and all steps necessary to terminate such violation. If Tenant’s ability to
conduct its normal business operations in the Premises is materially adversely
affected due to a breach of any of the negative covenants set forth in Section
6.2 of this Lease, then, without limiting any other right or remedy of Tenant,
at law, in equity or under this Lease, Fixed Rent and Additional Charges shall
be abated for the period of such impairment. If such violation of the negative
covenants contained in Section 6.2 is not cured within sixty (60) days after
Tenant's notice of such violation, in addition to such other remedies as may be
accorded Tenant at law, in equity or under this Lease, then Tenant may terminate
this Lease by delivering written notice of termination to Landlord. In the event
that Tenant elects to terminate this Lease pursuant to this Section 11.5,
Landlord shall pay to Tenant, upon such termination Tenant’s Unamortized
Improvements.

17

--------------------------------------------------------------------------------


 
Section 11.7 Interest on Late Payments. All payments due under this Lease which
are not paid when first due, whether from Landlord to Tenant or from Tenant to
Landlord, which remain unpaid at the end of the fifteen days (15) days following
the delinquent party's receipt of written notice of delinquency( or, in the case
of Fixed Rent, at the end of five (5) days after Tenant's receipt of written
notice of delinquency) shall bear interest from the original due date until paid
at the Interest Rate.
 
ARTICLE 12
MISCELLANEOUS PROVISIONS
 
Section 12.1 Notices from One Party to the Other. Any notice, request, demand,
consent, approval or other communication required or permitted under this Lease
shall be in writing and shall be deemed to have been given: (a) when delivered
by express mail or courier service providing confirmation of delivery to the
address set forth below; or (b) on the third (3rd) business day after being
properly deposited in United States registered or certified mail, return receipt
requested, postage prepaid, and addressed as set forth below; or (c) the date
any delivery in the manner described in (a) or (b) above is refused. Any notice
alleging a default shall be clearly noted as such. Either party hereto shall
have the right to change, at anytime, its address for notice as aforesaid upon
at least ten (10) days' prior written notice thereof given to the other party.
Addresses for notice are as follows:
 
IF TO LANDLORD, as set forth in Section 1.1.17; and
 
IF TO TENANT:
 
OFFICE DEPOT, INC.
2200 Old Germantown Road
Delray Beach, Florida 33445
Attention: Vice President, Real Estate
 
WITH A COPY TO: Office Depot, Inc., Attention: Office of the General Counsel,
Real Estate (same address)
 
Section 12.2 Brokerage. Landlord and Tenant acknowledge that the Broker(s), if
any, whose name(s) appear in Section 1.1, has been retained in connection with
the Property and this Lease, and Landlord hereby agrees that Landlord shall pay
to the Broker the total brokerage commission due and payable to the Broker.
 
Section 12.3 Brokerage Indemnities. Except as described in Section 12.2 hereof,
Landlord and Tenant hereby represent and warrant, each to the other, that they
have not disclosed this Lease or the subject matter hereof to, and have not
otherwise dealt with, any broker, finder or any other person, firm, corporation
or other legal entity so as to create any legal right or claim of whatsoever
kind or nature for a commission or similar fee or compensation with respect to
the Property or this Lease. Landlord and Tenant hereby indemnify each other
against, and agree to defend and hold each other harmless from, any liability or
claim (and all expenses, including attorneys' fees, incurred in defending any
such claim or in enforcing this indemnity) for a real estate brokerage
commission or similar fee or compensation arising out of or in any way connected
with any claimed dealings with the indemnitor and relating to the Property or
this Lease. The provisions of this Section shall survive the expiration or
sooner termination of this Lease.
 
Section 12.4 Relationship of the Parties. Nothing contained herein shall be
deemed or construed by the parties hereto, or by any third party, as creating
the relationship of principal and agent, or of partnership, or of joint venture
between the parties hereto, it being understood and agreed that neither the
method of computation of rent nor any other provision contained herein, nor any
acts of the parties hereto, shall be deemed to create any relationship between
the parties hereto other than the relationship of landlord and tenant.

18

--------------------------------------------------------------------------------


 
Section 12.5 Subordination, Non-Disturbance and Attornment.
 
(a) On or before, and as a condition of, the Delivery Date, Landlord covenants
to obtain from any lender of Landlord’s whose loan is secured by or otherwise
encumbers encumbers the Property and each lessor of Landlord’s whose interest in
the Property is paramount to Landlord’s interest (“Master Lessor”) on the
Effective Date, or at any time prior to the recordation of the Memorandum of
Lease specified in Section 12.9, and deliver to Tenant an executed
non-disturbance agreement (“SNDA”) assuring Tenant that, notwithstanding any
default by Landlord to the lender or Master Lessor or any foreclosure or deed in
lieu thereof (or Master Lessor’s termination proceedings), Tenant’s rights under
this Lease shall continue in full force and effect and its possession of the
Property shall remain undisturbed (including, without limitation, permission for
insurance proceeds and eminent domain awards to be applied as required
hereunder), except in accordance with the provisions of this Lease and such
lender assumes the Landlord’s obligations under this Lease, so long as Tenant is
not in default hereunder so as to permit the termination of this Lease. Such
agreement(s) shall be substantially in form and content as EXHIBIT I attached
hereto or, if applicable, the standard form of such agreement used by Tenant and
such lender or Master Lessor in prior transactions; provided, however, that if
no prior form exists and Tenant’s standard form is not consistent with such
Master Lessor’s or lender’s then-accepted standard SNDA terms, then Tenant and
such lender or Master Lessor shall negotiate an alternate agreement. This
provision shall only apply to any liens, security interests, encumbrances,
leases or other agreements created by, through or under Landlord and shall
expressly exclude any of the foregoing created or accepted by or through Tenant.
 
(b) Tenant shall, upon Landlord's request, subordinate this Lease in the future
to any first lien placed by Landlord upon the Property with an Institutional
Mortgagee, provided that such lender executes and delivers to Tenant a
nondisturbance agreement providing that this Lease shall not terminate and such
lender assumes the Landlord’s obligations under this Lease, so long as Tenant is
not in default under this Lease, as a result of the foreclosure of such lien, or
conveyance in lieu thereof, and Tenant's rights under this Lease shall continue
in full force and effect and its possession shall be undisturbed, except in
accordance with the provisions of this Lease. Tenant will, upon request of the
lien holder, be a party to such an agreement, and will agree that, if such lien
holder succeeds to the interest of Landlord, Tenant will attorn to said lien
holder (or successor in interest of the lien holder) and recognize said lien
holder (or successor) as its landlord under the terms of this Lease. Such
agreement shall be substantially in form and content as EXHIBIT I attached
hereto or, if applicable, the standard form of such agreement used by Tenant and
such lender in prior transactions; provided, provided, however, that if no prior
form exists and Tenant’s standard form is not consistent with Landlord’s
lender’s then-accepted standard SNDA terms, then Tenant and Landlord’s lender
shall negotiate an alternate agreement reasonably acceptable to such applicable
parties.
 
Section 12.6 Estoppel Certificates. Landlord and Tenant agree at any time and
from time to time, upon not less than thirty (30) days' prior written request by
either of them to the other, to execute, acknowledge and deliver to the
requesting party a statement in writing certifying that this Lease is unmodified
and in full force and effect (or, if there have been modifications, that the
same is in full force and effect as modified, and stating the modifications),
and the date to which the rental and other charges have been paid in advance, if
any, and whether or not any violations are in existence as of the date of said
statement, it being intended that any such statement delivered pursuant to this
Section 12.6 may be relied upon by any prospective purchaser of the fee, or
leasehold, or mortgagee or assignee of any mortgage upon the fee or leasehold
interest in the Property, or by any assignee of Tenant.
 
Section 12.7 Applicable Law and Construction. This Lease shall be governed by
and construed in accordance with the laws of the state in which the Property is
located and, if any provisions of this Lease shall to any extent be invalid, the
remainder of this Lease shall not be affected thereby. There are no oral or
written agreements between Landlord and Tenant affecting this Lease. This Lease
may be amended only by instruments in writing executed by Landlord and Tenant.
The titles of the several Articles and Sections contained herein are for
convenience only and shall not be considered in construing this Lease. Unless
repugnant to the context, the words “Landlord” and “Tenant” appearing in this
Lease shall be construed to mean those named above and their respective heirs,
personal representatives, administrators, successors and assigns, and those
claiming through or under them, respectively.

19

--------------------------------------------------------------------------------


 
Section 12.8 Binding Effect of Lease. The covenants, agreements and obligations
herein contained, except as herein otherwise specifically provided, shall extend
to, bind and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, administrators, successors and assigns.
 
Section 12.9 Memorandum of Lease. This Lease shall not be recorded. However, a
memorandum of this Lease in the form attached hereto as EXHIBIT J shall be
executed, in recordable form, by both parties concurrently herewith and recorded
by Tenant, at Tenant's expense, with the official charged with recordation
duties for the county in which the Property is located, with directions that it
be returned to Tenant. 
 
Section 12.10 Effect of Unavoidable Delays. If either party to this Lease, as
the result of any (i) strikes, lockouts or labor disputes; (ii) acts of God or
extremely adverse weather conditions for the immediate area; (iii) civil
commotion or terrorism; or (iv) condemnation, fire or other casualty (any of the
items referenced in (i) through (iv) above defined as Unavoidable Delay”), fails
punctually to perform any obligation on its part to be performed under this
Lease, and such party notifies the other in writing within ten (10) days of the
commencement of the Unavoidable Delay, describing in detail the nature of such
Unavoidable Delay and estimated period of time within which to cure, then such
failure shall be excused and not be a breach of this Lease by the party in
question, but only for the period and to the extent occasioned by such event and
written notice. If any right or option of either party to take any action under
or with respect to this Lease is conditioned upon the same being exercised
within any prescribed period of time or at or before a named date, then such
prescribed period of time and such named date shall be deemed to be extended or
delayed, as the case may be, for a period equal to the period of the delay
occasioned by any Unavoidable Delay. Notwithstanding anything to the contrary in
this Lease, under no circumstances will an Unavoidable Delay as described herein
extend the time for performance of any obligation by more than 90 days.
 
Section 12.11 Waiver of Claims and Subrogation. Notwithstanding anything to the
contrary contained herein, Landlord and Tenant hereby waive and release all
claims against each other, and against the agents and employees of each other,
for any loss or damage sustained by each other to the extent such claims are or
could be insured against under any standard broad form policy of fire and
extended coverage insurance, or under any fire and extended casualty insurance
policy maintained by Landlord or Tenant under this Lease, or required to be
maintained by Landlord or Tenant under this Lease, regardless of whether such
policy is in effect at the time of the loss. Landlord and Tenant will cause
their respective insurance carriers to issue appropriate waiver of subrogation
rights endorsements to all policies of insurance carried in connection with
damage to the Property or any portions thereof or any personal property thereon;
provided, however, that failure to obtain such endorsements shall not affect the
release hereinabove given.
 
Section 12.12 No Construction Against Preparer. This Lease has been prepared by
Tenant and its professional advisors and reviewed by Landlord and its
professional advisors. Landlord, Tenant and their separate advisors believe that
this Lease is the product of their joint efforts, that it expresses their
agreement, and that it should not be interpreted in favor of either Landlord or
Tenant or against either Landlord or Tenant merely because of their efforts in
its preparation.
 
Section 12.13 Number and Gender. The terms “Landlord” and “Tenant,” wherever
used herein, shall be applicable to one or more persons, as the case may be, and
the singular shall include the plural and the neuter shall include the masculine
and feminine and, if there be more than one, the obligations hereof shall be
joint and several.
 
20

--------------------------------------------------------------------------------


 
Section 12.14 Waiver of Landlord's Lien. Landlord hereby waives any statutory
liens and any rights of distress with respect to the personal property (trade
fixtures, equipment and merchandise) of Tenant from time to time located on the
Property (“Tenant's Property”). This Lease does not grant a contractual lien or
any other security interest to Landlord or in favor of Landlord with respect to
Tenant's Property. Respecting any lender of Tenant having a security interest in
Tenant's Property (“Tenant's Lender”), Landlord agrees as follows: (i) to
provide Tenant's Lender, upon written request of Tenant (accompanied by the name
and address of Tenant's Lender), with a copy of any default notice(s) given to
Tenant under this Lease, and (ii) to allow Tenant's Lender, prior to any
termination of this Lease or repossession of Property by Landlord, the same
period of time, after its receipt of such copy of default notice, to cure such
default as is allowed Tenant under this Lease, and (iii) to permit Tenant's
Lender to go upon the Property for the purpose of removing Tenant's Property
anytime within twenty (20) days after the effective date of any termination of
this Lease or any repossession of the Property by Landlord (with Landlord having
given Tenant's Lender prior written notice of such date of termination or
repossession). Landlord further agrees to execute and deliver such instruments
reasonably requested by Tenant's Lender from time to time to evidence or effect
the aforesaid waiver and agreements of Landlord.
 
Section 12.15 No Express or Implied Covenant of Continuous Operation.
Notwithstanding anything contained or set forth in this Lease to the contrary,
nothing set forth in this Lease shall be construed, in any manner whatsoever, as
an implied covenant of continuous operation on the part of Tenant, and Landlord
specifically acknowledges that there is no covenant of continuous operation on
the part of Tenant, express or implied. In the event that Tenant elects to cease
its business operations at the Premises, such cessation shall not be deemed to
be an Event of Default hereunder, nor shall such cessation relieve Tenant of any
of its liabilities or obligations under and pursuant to this Lease.
 
Section 12.16 Exterior and Interior Signage.
 
(a)  Tenant shall have the exclusive right to locate an identification sign on
any pylon or monument sign located on or around the Property, whether existing
as of the Effective Date or constructed at any time during the Lease Term.
Tenant shall be entitled to install, at its election, monument and pylon signs
on the Property in the maximum size permitted by code, as well as identification
signage on the façade of the Premises, and Tenant shall obtain, at its cost, all
permits required for any pylon, monument or façade sign. Landlord acknowledges
that the design of Tenant’s signs shall be Tenant’s prototypical identification
and/or logo which may be revised or altered from time to time during the Lease
Term at Tenant’s sole discretion.
 
(b) Subject to the approval of the appropriate governmental agencies, Tenant
shall be permitted to illuminate its signs (and its panels on any pylon signs),
from dusk to dawn on a daily basis.
 
Section 12.17 Covenants. All of the covenants, conditions and restrictions
contained in this Lease are for the benefit of the Property, its easements and
appurtenances, and shall run with and in or to and pass with the Property, and
are intended to be binding on any and all successor owners of the Property.
 
Section 12.18 Entire Agreement. This Lease and the exhibits attached hereto and
forming a part thereof, as if fully set forth herein, constitute all covenants,
promises, agreements, warranties or representations, conditions and
understandings between Landlord and Tenant concerning the Property and there are
no covenants, promises, conditions or understandings, either oral or written,
between them, other than are herein set forth. Except as herein otherwise
provided, no subsequent alteration, change or addition to this Lease shall be
binding upon Landlord or Tenant unless reduced to writing and signed by them.
One or more emails from one party to the other shall not constitute an amendment
to this Lease unless expressly agreed to by Landlord and Tenant.
 
Section 12.19 Legal Expenses. In the event that it shall become necessary for
either Landlord or Tenant to employ the services of attorneys to enforce any of
their respective rights under this Lease or to collect any sums due to them
under this Lease or to remedy the breach of any covenant of this Lease on the
part of the other to be kept or performed, the non-prevailing party (Tenant or
Landlord as the case may be) shall pay to the prevailing party such reasonable
fee as shall be charged by the prevailing party's attorneys for such services at
all trial and appellate levels and post judgment proceedings and such prevailing
party shall also have and recover from the non-prevailing party (Landlord or
Tenant as the case may be) all other costs and expenses of such suit and any
appeal thereof or with respect to any post judgment proceedings.

21

--------------------------------------------------------------------------------


 
Section 12.20 Counterparts. This Lease may be executed and delivered in
counterparts for the convenience of the parties.
 
Section 12.21 Investment Tax Credits. Landlord expressly waives and relinquishes
in favor of Tenant any rights to claim the benefit of or to use any federal or
state investment tax credits that are currently, or may become, available during
the Lease Term as a result of any installation of any equipment, furniture or
fixtures installed by Tenant in or on the Property whether or not such items
become a part of the realty and agrees to execute and deliver to Tenant any
election form required to evidence Tenant's right to claim investment tax
credits.
 
Section 12.22 Financial Statements and Sales Reports.
 
(a) Upon receipt of written request from Landlord, Tenant shall provide its
audited annual financial statements, prepared in accordance with generally
accepted accounting principles; provided, however, that such financial
statements are not required to be delivered if at the time of Landlord’s request
any securities of Tenant are traded on a public stock exchange.
 
(b) With respect only to the eighth (8th) and ninth (9th) calendar years
occurring during the Initial Term, as well as the third (3rd) and fourth (4th)
calendar years occurring during any Extended Lease Term, Tenant shall, upon
receipt of written request from Landlord but no earlier than 60 days following
the end of each such calendar year, provide to Landlord a report of its gross
sales at the Property for each such calendar year. All sales reports provided by
Tenant shall be confidential, and may not be disclosed except to the extent
permitted by Section 12.23 of this Lease.  
 
Section 12.23 Confidentiality. Landlord and Tenant agree that the terms of this
Lease are confidential and constitute proprietary information of the parties
hereto. Disclosure of the terms hereof could adversely affect the ability of a
party to negotiate with leases with third parties. Each of the parties hereto
agrees that it and its representatives, partners, officers, directors, employees
and attorneys, shall not disclose the terms and conditions of this Lease to any
other person without the prior written consent of the other party hereto except
pursuant to an order of a court of competent jurisdiction; provided, however,
that Landlord may disclose the terms hereof to any lender now or hereafter
having or proposing to have a lien on Landlord’s interest in the Property or any
portion thereof, and either party may disclose the terms hereof to its
independent accountants who review its financial statements or prepare its tax
returns, to its counsel, bankers, investment bankers, governmental agencies or
other persons to whom disclosure is required as a matter of law or a requirement
of diligent inquiry imposed by law, and in any action which is brought to
prevent the breach or continued breach of this Lease or to seek damages for any
breach or alleged breach.
 
Section 12.24 Waiver of Trial by Jury. Landlord and Tenant hereby waive trial by
jury in any action, proceeding or counterclaim brought by either against the
other, upon any matters whatsoever arising out of or in any way connected with
this Lease, Tenant's use or occupancy of the Property, and/or any claim of
injury or damage.
 
Section 12.25 Radon Disclosure. In accordance with the requirements of Florida
Statutes Section 404.056(8), the following notice is hereby given to Tenant:
 
RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your County Public Health
Unit.

22

--------------------------------------------------------------------------------


 
ARTICLE 13
LEASEHOLD MORTGAGES
 
Section 13.1 Leasehold Mortgages. Tenant may at any time execute and deliver one
or more mortgages or deeds of trust (such mortgage or deed of trust being
hereinafter called a "Leasehold Mortgage") of Tenant's leasehold estate and
rights hereunder without the consent of Landlord; provided, however, that Tenant
shall be and remain liable hereunder for the payment of all Fixed Rent and
Additional Charges and for the performance of all the covenants and conditions
of this Lease. If either Tenant or the mortgagee under any such Leasehold
Mortgage shall send Landlord a notice informing Landlord of the existence of
such Leasehold Mortgage and the address of the mortgagee thereunder for the
service of notices, such mortgagee shall be deemed to be a Leasehold Mortgagee
as such term is used in this Lease. Landlord shall be under no obligation under
this section to any mortgagee, grantee or corporate trustee under a Leasehold
Mortgage of whom Landlord has not received such notice.
 
Section 13.2 Event of Default. If an Event of Default under this Lease shall
occur, written notice thereof shall be sent by Landlord to any Leasehold
Mortgagee, and Landlord shall take no action to terminate this Lease or to
interfere with the occupancy, use or enjoyment of the Property, provided that:
 
(a) If such Event of Default shall be a default in the payment of any
installment of Fixed Minimum Rent or Additional Rent, such Leasehold Mortgagee
shall remedy such Event of Default not later than ten (10) days after the giving
of such notice; or
 
(b) If such Event of Default shall be a default in observing or performing any
other covenant or condition to be observed or performed by Tenant hereunder, and
such Event of Default can be remedied by such Leasehold Mortgagee without
obtaining possession of the Property, such Leasehold Mortgagee shall remedy such
Event of Default not later than thirty (30) days after the giving of such
notice, provided that, in the case of an Event of Default which cannot with
diligence be remedied, or the remedy of which cannot be commenced, within such
period of thirty (30) days, such Leasehold Mortgagee shall have such additional
period as may be necessary to remedy such Event of Default with diligence and
continuity; or
 
(c) If such Event of Default shall be a default which can only be remedied by
such Leasehold Mortgagee upon obtaining possession of the Property, such
Leasehold Mortgagee shall obtain such possession with diligence and continuity,
through a receiver or otherwise, and shall remedy such Event of Default within
thirty (30) days after obtaining such possession, provided that, in the case of
an Event of Default which cannot with diligence be remedied, or the remedy of
which cannot be commenced, within such period of thirty (30) days, such
Leasehold Mortgagee shall have an additional period as may be necessary to
remedy such Event of Default with diligence and continuity.
 
Section 13.3 Exercise of Remedies. If any Leasehold Mortgagee either becomes the
owner of the interest of Tenant hereunder upon the exercise of any remedy
provided for in the Leasehold Mortgage, or shall enter into a new lease with
Landlord as provided in Section 13.4 below, such Leasehold Mortgagee or such
entity acceptable to Landlord in Landlord’s sole discretion shall have the right
to assign to any person such interest or such new lease only with the prior
consent of Landlord as provided in Section 9.1 hereof.

23

--------------------------------------------------------------------------------


 
Section 13.4 Termination of Lease. If this Lease shall terminate for any reason
or be rejected or disaffirmed pursuant to bankruptcy law or other law affecting
creditors' rights, any Leasehold Mortgagee or a person designated by such
Leasehold Mortgagee shall have the right, exercisable by notice to Landlord,
within twenty (20) days after the effective date of such termination, to enter
into a new lease of the Property with Landlord. The term of said new lease shall
begin on the date of the termination of this Lease and shall continue for the
remainder of the Term of this Lease. Such new lease shall otherwise contain the
same terms and conditions as those set forth herein, except for requirements
which are no longer applicable or have already been performed or which are
personal to any prior tenant or, provided that such Leasehold Mortgagee shall
have remedied all defaults on the part of Tenant hereunder which are susceptible
of being remedied by the payment of money, and provided further that such new
lease shall require the tenant thereunder promptly to commence, and
expeditiously to continue, to remedy all other defaults on the part of Tenant
hereunder to the extent susceptible of being remedied. The provisions of this
Section 13.4 shall survive the termination of this Lease and shall continue in
full force and effect thereafter to the same extent as if this Section 13.4 were
a separate and independent contract among Landlord, Tenant and each Leasehold
Mortgagee. From the date on which any Leasehold Mortgagee shall serve upon
Landlord the aforesaid notice of the exercise of its right to a new lease, such
Leasehold Mortgage may use and enjoy the Property without hindrance by Landlord.
 
Section 13.5 Limited Liability. It is expressly understood and agreed by
Landlord that a Leasehold Mortgagee has the right to cure Tenant defaults under
this Lease but shall not have an obligation to do so. No Leasehold Mortgagee
shall become personally liable for the performance or observation of any
covenants or conditions to be performed or observed by Tenant unless and until
such Leasehold Mortgagee becomes the owner of Tenant's interest hereunder upon
the exercise of any remedy provided for in any Leasehold Mortgage or enters into
a new lease with Landlord pursuant to Section 13.4 above. Thereafter, such
Leasehold Mortgagee shall be liable for the performance and observance of such
covenants and conditions only for the period such Leasehold Mortgagee owns the
Tenant’s interest hereunder or is the tenant under any such new lease.
 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

24

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Lease under seal the day and
year first-above written.
 
Witnesses or Attest (as to Landlord):
 
 
 
 
Sign: _________________________________
Print Name:
 
 
Sign: _________________________________
Print Name:
 
LANDLORD:
 
OLP _____________________, LLC,
a Delaware limited liability company
 
 
 
By: ______________________________
Print Name: _______________________
Print Title: _________________________
Date: ____________________________
Witness or Attest (as to Tenant)
 
 
 
Sign: _________________________________
Print Name:
 
 
Sign: _________________________________
Print Name:
 
 
Sign: _________________________________
Print Name:
 
 
Sign: _________________________________
Print Name:
TENANT:
 
OFFICE DEPOT, INC.,
a Delaware corporation
 
 
By: ______________________________
Print Name: _______________________
Print Title: _________________________
Date: ____________________________
 
 
 
By: ______________________________
Print Name: _______________________
Print Title: _________________________
Date: ____________________________

 
25

--------------------------------------------------------------------------------



EXHIBIT A
 
PROPERTY LEGAL DESCRIPTION

B-1

--------------------------------------------------------------------------------



EXHIBIT B


SITE PLAN

B-2

--------------------------------------------------------------------------------


 
EXHIBIT C
 
[Reserved]

C-1

--------------------------------------------------------------------------------


 
EXHIBIT D
 
[Reserved]

E-1

--------------------------------------------------------------------------------



EXHIBIT E
 
[Reserved]

E-1

--------------------------------------------------------------------------------




EXHIBIT F


[Reserved]

F-1

--------------------------------------------------------------------------------




EXHIBIT G
 
[Reserved]

G-2

--------------------------------------------------------------------------------


 
EXHIBIT H
 
PERMITTED EXCEPTIONS

H-1

--------------------------------------------------------------------------------


 
EXHIBIT I




Parcel ID #____________________
This Instrument Prepared By and Upon
Recordation Return to:
Office Depot, Inc.
2200 Old Germantown Road
Delray Beach, Florida 33445
Attention: Bea Williams/Real Estate-Legal
 
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT - OD#


THIS SUBORDINATION, NON DISTURBANCE AND ATTORNMENT AGREEMENT ("Agreement")
executed this ___ day of ________________, 2008, between ____________________
__________________ , a(n) _____________________________ ("Mortgagee") and OFFICE
DEPOT, INC., a Delaware corporation ("Tenant").


WITNESSETH:


WHEREAS, OLP ___________________, LLC, a Delaware limited liability company
("Landlord") and Tenant are parties to that certain lease (the "Lease") dated
September 26, 2008 relating to certain property located at
_____________________________________________ (the "Property"), said Property
being described in EXHIBIT A attached hereto and made a part hereof; and


WHEREAS, Mortgagee has committed to make or has made a mortgage loan to Landlord
secured by a Mortgage dated of even date herewith ("Mortgage") covering the
Property;


NOW, THEREFORE, it is mutually agreed as follows:


1. To the extent that Tenant's rights and entitlements under the Lease are not
diminished or otherwise affected, and except as provided in this Agreement, the
Lease is and shall be subject and subordinate to the lien of the Mortgage and to
all renewals, modifications, consolidations, replacements and extensions of the
Mortgage.


2. In the event of a foreclosure of the Mortgage or should Mortgagee obtain
title by deed in lieu thereof, or otherwise, Mortgagee, for itself, its
successors or assigns (which shall include any persons acquiring title by
voluntary deed, assignment or other disposition or transfer in lieu of
foreclosure), agrees that Tenant may continue its occupancy of the Property in
accordance with the terms and provisions of the Lease, so long as Tenant is not
in material default under the Lease beyond any applicable notice and cure
period. Mortgagee agrees not to name Tenant as a party defendant in any
foreclosure action.


3. Tenant agrees to attorn to: (a) Mortgagee who succeeds to Landlord’s interest
in the Property; (b) a receiver appointed in an action or proceeding to
foreclose the Mortgage or otherwise; or (c) to any party acquiring title to the
Property as a result of foreclosure of the Mortgage or deed in lieu thereof.
Tenant further covenants and agrees to execute and deliver, upon request of
Mortgagee, or its assigns, an appropriate agreement of attornment, in form and
content reasonably acceptable to Tenant and Mortgagee (but which shall not amend
the terms of the Lease or otherwise diminish Tenant's rights thereunder) with
any subsequent titleholder of the Property.


4. So long as the Mortgage on the Property remains outstanding and unsatisfied,
Tenant will use commercially reasonable efforts to deliver to Mortgagee a copy
of all notices of default given to Landlord by Tenant. At any time before the
rights of Landlord shall have been forfeited or adversely affected because of
any default under the Lease as therein provided, Mortgagee shall have the right
(but not the obligation) to cure such default within the same period of time as
is allowed Landlord under the Lease.

I-1

--------------------------------------------------------------------------------




5. If Mortgagee shall succeed to the interest of Landlord under the Lease,
Mortgagee shall be bound to Tenant under all the terms, covenants and conditions
of the Lease, and Tenant shall, from and after Mortgagee's succession to the
interest of Landlord under the Lease, have the same remedies against Mortgagee
for the breach of an agreement contained in the Lease that Tenant might have had
under the Lease against Landlord if Mortgagee had not succeeded to the interest
of Landlord; provided further, however, that Mortgagee shall not be:


(a) liable for any warranty, act or omission of any prior landlord (including
Landlord), except those of a continuing nature; or


(b) subject to any offsets or defense which Tenant might have against any prior
landlord (including Landlord), except (i) offsets specifically provided for in
the Lease, or (ii) those which arose out of such Landlord's default under the
Lease and accrued after Tenant has notified Mortgagee and given Mortgagee an
opportunity to cure as provided in Paragraph 4 above; or


(c) bound by any rent or Additional Charges which Tenant might have paid for
more than the current month to any prior landlord (including Landlord); or


(d) bound by any amendment or modification of the Lease or any collateral
agreement made without Mortgagee's consent which would (i) reduce fixed minimum
rent, or (ii) reduce any other monetary obligation of Tenant under the Lease.


6. Mortgagee consents to the application and disposition of casualty proceeds
and condemnation awards in accordance with the Lease.


7. This Agreement shall be binding upon and inure to the benefit of the heirs,
successors and assigns (which shall include any persons acquiring title by
voluntary deed, assignment or other disposition or transfer in lieu of
foreclosure) of the parties.


8. Any notices under this Agreement may be delivered by hand or sent by
commercial delivery services or United States Postal Service express mail, in
either case for overnight delivery with proof of service, or sent by certified
mail, return receipt requested, to the following addresses:
 
To Tenant:
Office Depot, Inc.
 
2200 Old Germantown Road
 
Delray Beach, Florida 33445
 
Attention: Vice President, Real Estate
 
Copy To: Office of the General Counsel, Real Estate
   
To Mortgagee:
           
Attention:
 



The notice shall be deemed to have been given on the date it was actually
received.


9. This Agreement may be executed and delivered in counterparts for the
convenience of the parties.

I-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated below their respective signatures.
 
Signed, sealed and delivered
in the presence of:


Witnesses or Attest (as to Mortgagee):
 
 
 
 
Sign: _________________________________
Print Name:
 
 
Sign: _________________________________
Print Name:
 
MORTGAGEE:
 
________________________________________
 
 
 
 
 
By: ______________________________
Print Name: _______________________
Print Title: _________________________
Date: ____________________________



STATE OF [STATE]
)
   
)
ss.:
COUNTY OF [County]
)
 
The foregoing instrument was acknowledged before me this [DAY (15th, 3rd)] day
of [MONTH] in the year [YEAR] by [Name of Officer or Agent]), as [Title of
Officer or Agent] of [Name of Corporation] a [State of Place of Incorporation]
corporation, on behalf of the corporation. He/she is personally known to me or
has produced [Type of Identification Provided] as identification.
NOTARY SEAL
Notary:
 
Print Name:
 
Notary Public, State of [State]
My commission expires: [Enter COMMISSION EXPIRE DATE]

 
I-3

--------------------------------------------------------------------------------




Witnesses or Attest (as to Tenant):
 
 
 
 
Sign: _________________________________
Print Name:
 
 
Sign: _________________________________
Print Name:
TENANT:
 
OFFICE DEPOT, INC., a Delaware
corporation
 
 
By:                                                                      
Print Name:                                                           
Print Title:                                                           
Date:                                                                     
 



STATE OF FLORIDA                     )
) SS:
COUNTY OF PALM BEACH         )
 
I HEREBY CERTIFY that on this day before me, an officer duly authorized in the
state and county named above to take acknowledgments, personally appeared
_________________________________ as _________________________ of OFFICE DEPOT,
INC., a Delaware corporation, to me known to be the person who signed the
foregoing instrument as such officer and he/she acknowledged that the execution
thereof was his/her free act and deed as such officer for the use and purposes
therein expressed and that the instrument is the act and deed of said
corporation.
 
WITNESS my hand and official seal this ___ day of ___________________ , 20___.
 
Notary Public
State of Florida
My Commission expires: _______________

I-4

--------------------------------------------------------------------------------


 
EXHIBIT J


Parcel ID #______________________
This Instrument Prepared By and Upon
Recordation return to:
OFFICE DEPOT, INC.
2200 Old Germantown Road
Delray Beach, FL 33445
Attention: Bea Williams/Real Estate-Legal
 
MEMORANDUM OF LEASE
 
THIS MEMORANDUM OF LEASE (“Memorandum”) made as of the _____ day of September,
2008, by and between OFFICE DEPOT, INC., a Delaware corporation (“Tenant”), and
OLP ____________________, LLC, a Delaware limited liability company
(“Landlord”).


WITNESSETH:
 
1. Property. Landlord and Tenant have entered into a lease (“Lease”) dated
__________________, 2008, for certain real property (the “Property”) containing
a building comprising approximately _______ (_____) square feet. The Property is
located in the County of ____________, City of ___________, State of
_____________, and is more particularly described on EXHIBIT A attached hereto
and made a part hereof.
 
2. Term and Renewal Options. The Lease has an initial term of ten (10) years,
subject to extension (at Tenant's option) as provided therein for four (4)
successive additional periods of five (5) years each.
 
3. Incorporation of Lease. This Memorandum is for informational purposes only
and nothing contained herein shall be deemed to in any way modify or otherwise
affect any of the terms and conditions of the Lease, the terms of which are
incorporated herein by reference. This instrument is merely a memorandum of the
Lease and is subject to all of the terms, provisions and conditions of the
Lease. In the event of any inconsistency between the terms of the Lease and this
instrument, the terms of the Lease shall prevail.
 
4. Binding Effect. The rights and obligations set forth herein shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.

J-1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Memorandum of Lease as of the
day and year first above written.
 
Witnesses or Attest (as to Landlord):
 
 
 
 
Sign: _________________________________
Print Name:
 
 
Sign: _________________________________
Print Name:
 
LANDLORD:
 
OLP ______________________, LLC, a Delaware limited liability company
 
 
 
 
 
By: ______________________________
Print Name: _______________________
Print Title: _________________________
Date: ____________________________



STATE OF
)
   
)
ss.:
COUNTY OF
)
 
The foregoing instrument was acknowledged before me this _________ day of
________________, 2008 by ________________________________, as
________________________________, of OLP __________________, LLC, a Delaware
limited liability company, on behalf of the company. He/she is personally known
to me or has produced _______________________ as identification.
NOTARY SEAL
Notary:
 
Print Name:
 
Notary Public, State of
My commission expires:

 
J-2

--------------------------------------------------------------------------------




Witness or Attest (as to Tenant)
 
 
 
Sign: _________________________________
Print Name:
 
 
Sign: _________________________________
Print Name:
TENANT:
 
OFFICE DEPOT, INC.,
a Delaware corporation
 
 
By: ______________________________
Print Name: _______________________
Print Title: _________________________
Date: ____________________________

 
STATE OF FLORIDA                     )
) SS:
COUNTY OF PALM BEACH        )
 
I HEREBY CERTIFY that on this day before me, an officer duly authorized in the
state and county named above to take acknowledgments, personally appeared
_________________________________ as _________________________ of OFFICE DEPOT,
INC., a Delaware corporation, to me known to be the person who signed the
foregoing instrument as such officer and he/she acknowledged that the execution
thereof was his/her free act and deed as such officer for the use and purposes
therein expressed and that the instrument is the act and deed of said
corporation.
 
WITNESS my hand and official seal this ____ day of ________________, 2008.
 
Notary Public
State of Florida
My Commission expires: _______________

J-3

--------------------------------------------------------------------------------


 
EXHIBIT K
 
RECIPROCAL EASEMENT AGREEMENT

K-1

--------------------------------------------------------------------------------




EXHIBIT L
 
RELATED LEASES




1. Lease dated as of the dated hereof between OLP Pensacola LLC, Delaware
limited liability company, and Office Depot, Inc., a Delaware corporation, with
respect to Store # 202 located in Pensacola, Florida.


2. Lease dated as of the dated hereof between OLP Miami Springs LLC, Delaware
limited liability company, and Office Depot, Inc., a Delaware corporation, with
respect to Store # 213 located in Miami Springs, Florida.


3. Lease dated as of the dated hereof between OLP Sunland Park Drive LLC,
Delaware limited liability company, and Office Depot of Texas, L.P., a Delaware
limited partnership, with respect to Store # 223 located in El Paso, Texas.


4. Lease dated as of the dated hereof between OLP Chicago LLC, Delaware limited
liability company, and Office Depot, Inc., a Delaware corporation, with respect
to Store # 225 located in Chicago, Illinois.


5. Lease dated as of the dated hereof between OLP Kennesaw LLC, Delaware limited
liability company, and Office Depot, Inc., a Delaware corporation, with respect
to Store # 294 located in Kennesaw, Georgia.


6. Lease dated as of the dated hereof between OLP Cary LLC, Delaware limited
liability company, and Office Depot, Inc., a Delaware corporation, with respect
to Store # 317 located in Cary, North Carolina.


7. Lease dated as of the dated hereof between OLP Eugene LLC, Delaware limited
liability company, and Office Depot, Inc., a Delaware corporation, with respect
to Store # 920 located in Eugene, Oregon.


8. Lease dated as of the dated hereof between OLP Palo Alto LLC, Delaware
limited liability company, and Office Depot, Inc., a Delaware corporation, with
respect to Store # 978 located in Palo Alto, California.

L-1

--------------------------------------------------------------------------------

